       Case 1:19-cv-08451-AT-KNF Document 118 Filed 07/02/20 Page 1 of 1

                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER HOLDINGS,                                DOC #: _________________
LLC, DREAMBUILDER INVESTMENTS, LLC,                                  DATE FILED: _7/2/2020___
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC and PETER
ANDREWS on behalf of DREAMBUILDER
HOLDINGS, LLC, DREAMBUILDER
INVESTMENTS, LLC, LIBERTY HOLDINGS NYC,
LLC, ARETE PORTFOLIO MANAGEMENT, LLC,

                                Plaintiffs,

               -against-
                                                                         19 Civ. 8451 (AT) (KNF)
PAUL W. VERNER,
                                                                        ORDER OF DISMISSAL
                          Defendant.
ANALISA TORRES, District Judge:

        The Court having been advised by the Honorable Kevin Nathaniel Fox that all claims
asserted herein have been settled in principle, it is ORDERED that the above-entitled action be
and is hereby dismissed and discontinued without costs, and without prejudice to the right to
reopen the action within thirty days of the date of this Order if the settlement is not
consummated.

        Any application to reopen must be filed within thirty days of this Order; any application
to reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the
Court to retain jurisdiction for the purposes of enforcing any settlement agreement, they must
submit the settlement agreement to the Court within the same thirty-day period to be so-ordered
by the Court. Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will
not retain jurisdiction to enforce a settlement agreement unless it is made part of the public
record.

        Any pending motions are moot. All conferences are vacated. The Clerk of Court is
directed to close the case.

       SO ORDERED.

Dated: July 2, 2020
       New York, New York
